UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

19cv11691 (DLC)
ARISBEL GUSMAN, :
Plaintiff, : ORDER

 

-¥-

THE CETY OF NEW YORK; NEW YORK CITY
DEPARTMENT OF CORRECTION (“DOC”); NEW
YORK CITY POLICE DEPARTMENT (“NYPD”);
BRONX COUNTY DISTRICT ATTORNEY'S 2 pentane
OFFICE; C.O. INVESTIGATOR PATRICIA : We

 

 

DOCKERY, DOC/IU SHIELD #559; C.O.
CRISTINA BREWLEY, DOC SHIELD #9949;

     

 

 

‘yyy
C.0O. JACK, DOC SHIELD #U/K; C.0O. JANE t nthe
DOE, DOC SHIELD #U/K; POLICE OFFICERS : i penetrates |
JOHN DOR 1-4, SHIELD #U/K, : 1 Peery Pr Ye [2% | Ze 2 \
. i owed cnn ai

 

 

 

Defendants.

DENISE COTE, District Judge:

IT IS HEREBY ORDERED that all counsel in the above-
captioned matter shall appear before this Court for the initial
pretrial conference on Friday, January 31, 2020 at 2:30 p.m. in
Courtroom 18B, 500 Pearl Street. All pretrial conferences must
be attended by the attorney who will serve as principal trial
counsel.

Dated: New York, New York
January 28, 2020

Lc be

DENISE COTE
United States District Judge

i
{

 
